ACCEPTED
                                                                                                                                                                                                                                                                       03-14-00217-CR
                                                                                                                                                                                                                                                                               4993796
                                                                                                                                                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                                                                                                                                                  4/22/2015 4:07:28 PM
                                                                                                                                                                                                                                                                     JEFFREY D. KYLE
                                                                                                                                                                                                                                                                                CLERK




                                                                                                                                                                                                       FILED IN
                                                                                                                                                                                                3rd COURT OF APPEALS
                                                                                                                                                                                                    AUSTIN, TEXAS
                                                                                                                                                                                                4/22/2015 4:07:28 PM
                   _____________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                 8140 N. MOPAC ￨ WESTPARK 4, SUITE 250 ￨                                                                                                                               AUSTIN TX 78759  
                                                                                                                                                                                                  JEFFREY D. KYLE
MARSHALL A. THOMPSON	                                                                                                                	                                                                  Clerk
                                                                                                                                                                                                          EMILY S. RICKERS
CARLOS G. SALINAS	
                                                                                                                       !!            	                                                                                            JAMES GERARD MCDERMOTT, II



!
April 22, 2015
Hon. Jeffrey D. Kyle
Clerk, Third Court of Appeals
PO Box 12547
Austin, Texas 78711
!
Re:    Appeals in State v. Jonathan Porterie, Causes 03-14-00214-CR, 03-14-00215-CR,
03-14-00216-CR, 03-14-00217-CR
!
Dear Mr. Kyle:
!
       In compliance with Rule 48.4 of the Texas Rules of Appellate Procedure, I am writing to
inform the Court that I mailed a copy of the opinion and the judgments in the above-listed cases
to the Appellant at his address as recorded online in the inmate search function of the Texas
Department of Criminal Justice.
!
        The opinion and judgments in this case issued March 27, 2015. On March 31, 2015, I
mailed, by return receipt, the opinion and the judgments, as well as a review of of the Texas
Rules of Appellate Procedure. I also informed him that I would not be filing a petition for
discretionary review on his behalf.
!
      I have attached the return receipt for my mailing in this case. It is signed by an “M.
Hernandez” on April 3, 2015.
                                           Sincerely,
!
                                                                                                                       /s/ James Gerard McDermott, II
                                                                                                                       James Gerard McDermott, II
                                                                                                                       THOMPSON SALINAS RICKERS & MCDERMOTT, LLP
                                                                                                                       8140 N. Mopac, Westpark 4, Suite 250
                                                                                                                       Austin TX 78759
                                                                                                                       512.201.4099
                                                                                                                       512.298.1129 (fax)
                                                                                                                       james@centraltexaslawyers.com

                  _____________________________________________________________________________________________________________________________________________________________________________________________________________________________________ 1


                                                                     MAIN LINE 512.201.4083 | FAX 512.298.1129
                                                                           WWW.CENTRALTEXASLAWYERS.COM